[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT (132.00)
The court heard the evidence on the motion for contempt and substantially, this is the March 8, 1993, Cos Cob Library meeting. The court finds that the applicant has not sustained her burden of proof that there was a willful violation of a court order. The best that she has established is that he was on the premises where she was located for a short period of time, probably in the area of two minutes and that he was no closer to her than 8 feet (there was conflicting testimony as to how close he was to her.)
The court finds that she has not sustained her burden of proof that this was a willful violation of a court order. Accordingly, the motion is denied.
KARAZIN, J.